DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/03/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 4-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it sets forth 
“a method for reducing and homogenizing residual stress of a metal frame ‘based on’ elastic acoustic waves, comprising: determining an injection scheme of elastic acoustic waves ‘based on’ residual stress distribution…. “
The phrase ‘based on’ in the both places in the preamble and in line 3 renders the claim indefinite because it is unclear what kind of mutual relationship is between “elastic acoustic waves” and “residual stress” exists and how does it work. The examiner can interpret that it would be “reducing and homogenizing residual stress of a metal frame ‘using’ elastic acoustic waves” in the preamble but cannot interpret what is the basis for determining an injection scheme of elastic acoustic waves for residual stress distribution. 
Claim 1 recites “’determining’ an injection scheme of elastic acoustic waves based on residual stress distribution and characteristics of a metal frame …..” in line 2, is being held as indefinite because the word ‘determining’ introduces a step which is not an active inventive process but rather a mental process. Examiner may interpret that there would be some sort of chart or table or list of value or predetermined available data which indicates that if residual stress distribution is “X” and characteristics of a metal frame is “Y”, then an injection scheme of elastic acoustic waves will be “Z”. 
Claim 1 also recites “’working parameters’ of the elastic acoustic waves” in line 6 and line 12, are being held as indefinite. Because an elastic wave has multiple parameters, which of them are being considered as ‘working parameters’ and which are not being considered. 
Claim 1 further recites the word ‘fixing’ in line 7, is being held as indefinite, because the word ‘fixing’ has different meanings including repairing and attaching. The examiner may interpret that the inner and upper frames are being attached or being repaired. 
Claim 1 again recites ‘based on’ in line 9 and line 12, is being held as indefinite because the word ‘based on’ is unclear what relationship the variables must have to have one be considered to be “based on” the other. 

Regarding Claim 2, the word ‘requirement’ in line 5, is being held as indefinite because the word ‘requirement’ is unclear to specify what requirement. Examiner may interpret it could be reducing to a certain value of residual stress, or homogenizing the residual stress or until the residual stress become zero or requirement of any other process parameter.   

Regarding Claim 4, the phrase ‘based on’ in line 4 and line 6, is being held as indefinite because the word ‘based on’ is unclear to explain what basis or the base are being considered. 
Claim 4 further recites “’determining’ whether a tool cap need to be added….” in line 6, is being held as indefinite because the word ‘determining’ introducing a step which is not an active inventive process rather a mental process. 

Regarding Claim 5, the phrase "guided waves" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Because it is unclear, what renders the guided wave, is it something new kind wave Applicant want to introduce or it is other way of representing the elastic acoustic wave. 
Applicant is encouraged to amend the relevant part of the Claim 5.  

Regarding Claim 7, the phrase ‘based on’ in line 2 is being held as indefinite because the word ‘based on’ is unclear to explain what relationship is required in order for one to be considered “based on” another. 
Claims 3 depends on claim 1 and Claim 6 depends on claim 1 and 5 and thus incorporate the limitations therein. Therefore, claims 3 and 6 are rejected for the reasons set forth above in regards to claim 1 and claim 5. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over XU CHUNGUANG etal. [CN109680141A], Henry Peter Offer [20040250584 Al] and further in view of Nanchang Hangkong University [CN107297405B machine translation].

Regarding  Claim 1, Xu discloses a method for reducing and homogenizing residual stress of a metal frame using elastic acoustic waves, comprising a step named Step1 of determining an injection scheme of elastic acoustic waves based on residual stress distribution and material characteristics of a metal frame (Step S1, detecting and recording the stress value of the regulation part of the component) [0009], wherein an excitation scheme and working parameters of the elastic acoustic waves (the high-energy elastic wave is adjusted according to the pre-regulation stress value of the regulation and control part of the component and the predetermined working time, and the pre-regulation stress value is detected and recorded when the step S1 is performed for the first time.) [0019]. Xu teaches a 2nd step of placing the metal frame in a substrate (Step S2, placing the component in a container) [0010] and assembling an excitation device for the elastic acoustic waves, based on the determined excitation scheme of the elastic acoustic waves (Step S2, introducing the fluid medium 10 into the container 40, placing the component 20 in the container 40 with the fluid medium 10, and immersing the regulating part of the component 20 into the fluid medium 10 [0061] The fluid medium 10 can be any elastic fluid capable of transmitting ultrasonic energy) [0062]. Xu’s 3rd step involves injecting the elastic acoustic waves into the metal frame from at least one direction based on the determined working parameters of the elastic acoustic waves, to perform reduction and homogenization of residual stress of the metal frame (Step 3 turn on the sound wave generator power supply 51 to turn on the sound wave generator 50, and continue to emit high-energy elastic waves into the fluid medium 10, so that the high-energy elastic waves are coupled with the fluid medium 10, so that the high-energy elastic waves reach the regulation of the component 20 the surface and interior of the part [0064]. In order to ensure that the high-energy elastic wave can efficiently and stably reduce and homogenize the residual stress of the component, in this step S3, it may also include adjusting the frequency value of the high-energy elastic wave emitted by the acoustic wave generator 50 within the range of 10kHZ to 40kHZ [0074]
However Xu teaches injection scheme of elastic acoustic waves but does not teach the injection scheme at least comprises one of the number of injection directions, corresponding injection direction(s) in his determining an injection scheme step. . Xu further teaches of placing the metal frame in a container but do not teaches placing it in a substrate and fixing inner and outer frames of the metal frame.
On the other hand Offer discloses a method for reducing and homogenizing residual stress of a metal frame using elastic acoustic waves, comprising an initial step of determining an injection scheme of elastic acoustic waves based on residual stress distribution and material characteristics of a metal frame (after a predetermined processing time, localized elastic and plastic tensile macrostrain) [0008], wherein the injection scheme at least comprises one of the number of injection directions, corresponding injection direction(s), (the ultrasonic transducer may be displaced linearly, for example, along a weld (metal) surface 12, or oscillated in a transverse direction along the same surface, or a combination of oscillatory and linear movements may be used) [section 0021 and Fig 1], an excitation scheme and working parameters of the elastic acoustic waves (using the cumulative action of mechanically induced acoustic cavitation of a liquid in contact with the surface layer of the metal whose stress is to be altered) [0008].  Offer teaches a step of placing the metal frame in a substrate and fixing of the metal frame (This surface material is mechanically constrained by the surrounding work surface) [0008]. Offer further teaches a step of assembling an excitation device for the elastic acoustic waves, based on the determined excitation scheme of the elastic acoustic waves, (a mechanical cavitation transducer assembly is provided to afford intense cavitation of a liquid near the transducer face [0008]. The cavitation transducer assembly may be provided in a highly mobile form in order to alter the stress along an area by progressively scanning or traversing the area) [0009]. Offer also teaches another step of injecting the elastic acoustic waves into the metal frame from at least one direction based on the determined working parameters of the elastic acoustic waves, to perform reduction and homogenization of residual stress of the metal frame (mechanically inducing acoustic cavitation in a liquid to form compressive waves in the liquid and (b) applying the induced compressive waves to the metal surface to reduce the tensile stresses or convert the tensile stresses to compressive stresses therein [0011]. For a given material, the average rate and depth of compression achieved are controlled by the power supply process parameters, including transducer power level, power oscillation frequency and use of an amplitude booster. The transducer parameters affecting the process effectiveness include the number of transducers, transducer face area, substrate standoff distance, forward speed travel, adjacent pass overlap and lateral oscillation width/speed, if any). [0009]
Offer also teaches surface material is mechanically constrained by the surrounding work surface but do not teaches fixing inner and outer frames of the metal frame.
However Nanchang discloses a similar method for reducing and homogenizing residual stress of a metal frame using elastic acoustic waves, similar as Xu and Offer, wherein a step involves placing the metal frame (work piece) in a substrate (mold) and fixing inner and outer frames of the metal frame (installed between the concave mold and the convex mold) [0037]. Nanchang further teaches fastening bolts close to the upper surface of the punch die mechanically load the workpiece (metal frame) after the loading is completed, the square connecting plate is fixed on the upper and lower die bases by means of threaded connection [0041]  
All of the above prior art of Xu, Offer and Nanchang are analogous to each other.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Offer’s teaching of injection direction and Nanchang’s teaching of substrate attachment to modify Xu’s teaching to get a metal frame with reduced and homogenized residual stress. 

Regarding  Claim 2,  All the above discussions are regarding Claim 1 are applicable to the instant claim 2. In addition, Xu discloses after performing the reduction and homogenization, the method further comprising: performing the reduction and homogenization for multiple rounds when it is determined that the reduction and homogenization of the residual stress of the metal frame does not meet a requirement (Step S5, repeating the step S1 to the step S4 at least once, until the stress value no longer changes) [0013].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Xu’s teaching  to get a metal frame with reduced and homogenized residual stress as required. 
  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Regarding  Claim 3, All the above discussions regarding Claim 1 are applicable to the instant claim 3. In addition, Offer discloses the injection direction(s) of the elastic acoustic waves is aligned with position(s) to be controlled of the residual stress of the metal frame, and the number of injection directions of the elastic acoustic waves is set to be larger than one when one of the following conditions is met: there is more than one position to be controlled for the residual stress of the metal frame, and one injection direction cannot cover the positions to be controlled of the total residual stress; and the residual stress of the metal frame at a single position to be controlled requires 11(253795) the elastic acoustic waves to be injected from more than one direction (the ultrasonic transducer may be displaced linearly, for example, along a weld (metal) surface 12, or oscillated in a transverse direction along the same surface, or a combination of oscillatory and linear movements may be used) [section 0021 and Fig 1],


Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Offers teaching of injecting elastic wave in a single or multiple direction for reducing and homogenizing residual stress of a metal frame when the material is need to be treated for different region to modify Xu’s teaching to get a metal frame with reduced and homogenized residual stress. 

Regarding  Claim 4, All the above discussions regarding Claim 1 and 3 are applicable to the instant claim 4. In addition, Xu discloses an excitation scheme of the elastic acoustic waves comprises: using an ultrasonic vibrator as the excitation device for the elastic acoustic waves (ultrasonic transducer) [0074]. But Xu does not teaches selecting an ultrasonic horn of the ultrasonic vibrator based on an acoustic velocity of the metal frame. 
Offer also discloses an excitation scheme of the elastic acoustic waves comprises: using an ultrasonic vibrator as the excitation device for the elastic acoustic waves (the ultrasonic transducer may be displaced linearly along a weld (metal) surface 12) [section 0021 and Fig 1] but again Offer does not teach any ultrasonic horn. 
However Nanchang discloses the excitation scheme of the elastic acoustic waves using elastic an ultrasonic vibration device [0011] which includes an ultrasonic horn connected to the metal frame (metal weld) [0014]. Nanchang further teaches the exciting force generated by the horn is more effectively transmitted to the metal (aluminum alloy) workpiece. [0033].
Part of the Claim 4 recites, 
“determining whether a tool cap needs to be added, based on a size of the position(s) to be controlled of the residual stress of the metal frame”. 
It has already been explained under the section of “Claim Rejections - 35 USC § 112” that the step of ‘determining’ is being held as indefinite, because it is not an active inventive process rather a mental process. Accordingly this part of the claim has not been further treated on the merits for examination. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Nanchang teaching of ultrasonic horn to modify Xu and  Offers for reducing and homogenizing residual stress of a metal frame to transmit the ultrasonic waves more efficiently to get a metal frame with reduced and homogenized residual stress.

Regarding  Claim 5, All the above discussions regarding Claim 1 and 3 are applicable to the instant claim 5. In addition, Xu discloses an excitation scheme of the elastic acoustic waves using a fluid coupling excitation device as the excitation device for the elastic acoustic waves ( Step 3 sets forth turning on the sound wave generator power supply 51 to turn on the sound wave generator 50, and continue to emit high-energy elastic waves into the fluid medium 10, so that the high-energy elastic waves are coupled with the fluid medium 10, so that the high-energy elastic waves reach the regulation of the component 20 the surface and interior of the part) [0064]. Xu further teaches about forming guided waves at the position(s) to be controlled of the metal frame by adjusting the injection direction(s) of the elastic acoustic waves (the high-energy elastic waves are coupled with the fluid medium, so that the high-energy elastic waves reach the surface of the regulating part of the component and internal through the fluid) [0011]. 
But Xu does not teach anything about adjusting the injection direction(s) of the elastic acoustic waves.
Offer discloses an excitation scheme of the elastic acoustic waves using a fluid coupling excitation device as the excitation device for the elastic acoustic waves and forming guided waves at the position(s) to be controlled of the metal frame by adjusting the injection direction(s) of the elastic acoustic waves ((a)submerging an ultrasonic transducer in a liquid, (b) generating a pressure wave by operation of the transducer, (c) inducing a local pressure in the liquid adjacent the metal surface below the saturation pressure to create cavitation bubbles, and (d) subsequent to step (c), inducing a pressure wave to collapse the cavitation bubbles to impact the metal surface to reduce tensile stresses.) [0042]  Offer further teaches the periodic formation and collapse of the bubbles causes localized high-energy compressive loads in the liquid denoted at 22 in FIG. 1 which travel toward the surface 12 [0020]  
It is noted that the phrase word “guided wave” is unclear and being held as indefinite as explained  under the section of “Claim Rejections - 35 USC § 112”, for the examination purpose it is interpreted as the wave that is forming  in the liquid or fluid when it is coupled with the acoustic elastic wave transmitted from an ultrasonic vibrator device. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have offers teaching of direction of injection of the acoustic waves to form the pressure wave along the direction towards the surface can be used to modify Xu to get a metal frame with reduced and homogenized residual stress.

Regarding  Claim 6,  All the above discussions are regarding Claim 1, 3 and 5 are applicable to the instant claim 6. In addition, Xu discloses few working parameters of the elastic acoustic waves include at least one of a frequency (adjusting the frequency within the range of 10 kHZ to 40 kHZ) [0017], an amplitude [0017], a phase and an injection duration (period of time) [0065], [0071]. 
Offer also teaches for a given material, the controlling process parameters are transducer power level, power oscillation frequency and use of an amplitude booster. The transducer parameters affecting the process effectiveness include substrate standoff distance, forward speed travel, adjacent pass overlap and lateral oscillation width/speed, if any [0009].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have either Xu’s teaching or Offer’s teaching of working parameters to control the process for reducing and homogenizing residual stress of a metal frame as  required to get a metal frame with reduced and homogenized residual stress.

Regarding  Claim 7,  All the above discussions are regarding Claim 1, 3, 5 and 6 are applicable to the instant claim 7. in addition, Xu discloses an injection duration of the elastic acoustic waves is adjusted based on an intensity of the elastic acoustic waves injected into the position(s) to be controlled (the frequency value of the high-energy elastic wave is adjusted according to the predetermined working time in the step S1) [0019] Xu further teaches high-energy elastic waves have the advantages to reduce and homogenize the residual stress of component, performed in a short time [0071]. 
Offer also teaches a predetermined time provides the desired magnitude of compressive surface residual stress for reducing residual stress [0008]
On the other hand, Nanchang discloses a method for reducing and homogenizing residual stress of a metal frame using elastic acoustic waves using an ultrasonic vibration device [0011] wherein the ultrasonic applied power is 1600W, the ultrasonic frequency is 20KHz, and the ultrasonic application time is 12h [0039]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have either teaching of the injection duration of Xu or Offer or having a specific duration value from Nanchang’s teaching to modify either Xu or Offer to get any specific value of time of injection of the elastic acoustic waves to get a metal frame with reduced and homogenized residual stress.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 9 AM - 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736